People ex rel. Bush v Awopetu (2020 NY Slip Op 05378)





People ex rel. Bush v Awopetu


2020 NY Slip Op 05378


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND BANNISTER, JJ.


756 KAH 19-01485

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. TIMOTHY D. BUSH, PETITIONER-APPELLANT,
vA. AWOPETU, SUPERINTENDENT, LIVINGSTON CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


HAYDEN DADD, CONFLICT DEFENDER, GENESEO (BRADLEY E. KEEM OF COUNSEL), FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (BEEZLY J. KIERNAN OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Livingston County (Robert B. Wiggins, A.J.), dated May 3, 2019 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment denying his petition for a writ of habeas corpus. Because petitioner concedes that he has been released to parole supervision, the appeal has been rendered moot (see People ex rel. Sabino v New York State Dept. of Corr. & Community Supervision, 178 AD3d 1446, 1447 [4th Dept 2019]; People ex rel. Luck v Squires, 173 AD3d 1767, 1767 [4th Dept 2019]). We conclude that the exception to the mootness doctrine does not apply (see People ex rel. Winters v Crowley, 166 AD3d 1525, 1525 [4th Dept 2018], lv denied 32 NY3d 917 [2019]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). While this Court has the power to convert the habeas corpus proceeding into a CPLR article 78 proceeding, we decline to do so under the circumstances of this case (see People ex rel. Stokes v New York State Div. of Parole, 144 AD3d 1550, 1551 [4th Dept 2016], lv denied 28 NY3d 915 [2017]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court